— In an action to recover damages for breach of an insurance contract, defendant appeals from an order of the Supreme Court, Kings County (Rader, J.), dated August 11, 1982, which denied its motion for a protective order with respect to disclosure of a report prepared by its special investigation unit. Order reversed, with $50 costs and disbursements, and defendant’s motion for a protective order is granted. Plaintiffs claimed that items made of sterling silver were stolen from their home. In the ordinary course of business their insurer sent a claims adjuster to the home to investigate the loss. He found that plaintiffs’ claim warranted further investigation as he found their description of the crime to be incredible. Accordingly, defendant ordered an investigation by its special investigation unit. The report of the unit is what plaintiffs seek to discover. Under the circumstances in this case, we conclude that at the time the special investigation unit report was prepared, a substantial bona fide reason existed to investigate the legitimacy of plaintiffs’ loss. Therefore, the report was prepared for litigation and was immunized from discovery by CPLR 3101 (subd [d], par 2) (North East Ins. Co. v Allegretta Motel, 87 AD2d 645; Seaview Chef v Transamerica Ins. Co., 61 AD2d 1043). Hence, Special Term erred in denying defendant’s motion for a protective order. Titone, J. P., Thompson, Weinstein and Niehoff, JJ., concur.